


Exhibit 10.3




PROMISSORY NOTE




$2,500,000.00

March __, 2011




FOR VALUE RECEIVED, the undersigned, S SQUARED, L.L.C., an Illinois limited
liability company ("S Squared") and ENVERSA COMPANIES LLC, a Texas limited
liability company ("Enversa") (S Squared and Enversa are individually referred
to herein as a "Borrower" and collectively as "Borrowers"), jointly and
severally promise to pay to the order of SOVEREIGN - EMERALD CREST CAPITAL
PARTNERS II, LP, a Delaware limited partnership (together with its successors
and assigns, the "Holder"), at Newport Beach, California, or such other place as
the Holder hereof may designate in writing, the principal sum of Two Million
Five Hundred Thousand and 00/100 United States Dollars (U.S. $2,500,000.00) (the
"Loan"), with fees and obligations on the unpaid principal balance as provided
in this Promissory Note (as amended, restated, supplemented or otherwise
modified from time to time, this "Note") from the date hereof, until paid.  

This Note is executed pursuant to that certain Credit Agreement dated as of the
date hereof by and among, inter alia, Borrowers, Holder, Pacific Specialty
Insurance Company, a California corporation, as co-Lender, and Emerald Crest
Management Company, LLC, a Delaware limited liability company, in its capacity
as Agent for the Lenders (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"). Capitalized terms
used and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

1.         Interest.

(a)       Except as otherwise provided herein, interest shall be computed and
shall accrue at a rate per annum equal to the Base Interest Rate.

(b)       Interest shall be computed on the outstanding principal balance of the
Loan on the basis of a year consisting of 360 days and charged for the actual
number of days elapsed during the period for which interest is being calculated.

2.         Principal and Interest Payments.

(a)       Interest Payment.  Interest on the Loan shall be payable monthly, in
arrears, on the first day of each month, commencing on the first day of the
month following the month in which the Loan is made and at maturity (whether
upon demand, by acceleration, otherwise).  Interest at the Post-Default Rate
shall be payable on demand.   

(b)       Principal Payments.  The outstanding principal of the Loan shall be
repayable in quarterly installments on the first day of each January, April,
July and October, commencing on July 1, 2011.  The first six such quarterly
installments, being the payments due July 1, 2011 through and including the
payment due October 1, 2012, shall each be in an amount equal to $62,500.
 Commencing with the payment due on January 1, 2013 and thereafter, each
subsequent quarterly installment of principal shall be in an amount equal to
$137,500; provided, however, that the last such installment shall be in the
amount necessary to repay in full the

--------------------------------------------------------------------------------




unpaid principal balance of the Loan and shall be due and payable on the Final
Maturity Date (or earlier upon an acceleration or earlier termination of the
Loan).

(c)       If any payment of interest or principal to be made by Borrowers shall
become due on a day other than a Business Day, such payment will be made on the
next succeeding Business Day and such extension of time shall be included in
computing any interest with respect to such payment.

3.         Maturity Date.

The unpaid principal balance hereof, together with all unpaid interest accrued
thereon, and all other amounts payable by Borrowers under the terms of the
Credit Agreement and the other Loan Documents shall be due and payable on the
Final Maturity Date.  If the Final Maturity Date should fall on a day other than
a Business Day, payment of the outstanding principal and all unpaid interest due
under the terms hereof shall be made on the next succeeding Business Day, and
such extension of time shall be included in computing any interest in respect of
such payment.

4.         Prepayment.

Borrowers may voluntarily prepay the outstanding principal balance of the Loan,
in whole or in part, only in accordance with the provisions of Section 2.05(a)
of the Credit Agreement.  Borrowers shall be required to prepay the outstanding
principal balance of the Loan upon the occurrence of those circumstances set
forth in Section 2.05(b) of the Credit Agreement, in the amounts required
thereby.

5.         Manner of Payment.

All payments by Borrowers under this Note shall be made without deduction,
defense, set-off or counterclaim and in immediately available funds delivered by
wire transfer to such account(s) at such bank(s) on behalf of Holder or Agent as
Agent may from time to time designate in writing to Borrowers in accordance with
the Credit Agreement.  Principal and interest are payable in lawful money of the
United States of America.

6.         Applications of Payments; Late Charges.

(a)       Payments received by Holder pursuant to the terms hereof shall be
applied in the manner required by the Credit Agreement.

(b)       If any installment of interest and/or the payment of principal is not
received by Holder on the due date thereof, then in addition to the remedies
conferred upon Holder pursuant to Article IX of the Credit Agreement and the
other Loan Documents, the Holder may elect to assess a late charge in the amount
of 7% of the late payment for the first day late, and an additional 3% of the
amount of the late payment for each further day late thereafter, for a maximum
of 5 days, which late charge will be added to the delinquent amount to
compensate Holder for the administrative expenses resulting from any such
delinquency.  Borrowers understand that the failure of Borrowers to make
payments hereunder in a timely manner shall cause Holder to incur substantial
administrative expenses as a result of any such

2

--------------------------------------------------------------------------------




delinquency, and Borrowers and Holder agree that the foregoing late charge
represents a good faith and fair and reasonable estimate of the probable cost to
Holder resulting from any such delinquency.  Borrowers acknowledge that during
the time that any such amount shall be in default, Holder will incur losses
which are impracticable, costly and inconvenient to ascertain and that such late
charge represents a reasonable sum considering all of the circumstances existing
on the date of the execution of this Note and represents a reasonable estimate
of the losses Holder will incur by reason of late payment.  Borrowers further
agree that proof of actual losses would be costly, inconvenient, impracticable
and extremely difficult to fix.  Acceptance of such late charge shall not
constitute a waiver of the default with respect to the overdue installment, and
shall not prevent Holder from exercising any of the other rights and remedies
available hereunder.

7.         Default.

The occurrence of any Event of Default, as defined in the Credit Agreement,
shall constitute an Event of Default under this Note.

8.         Remedies.

Upon the occurrence of an Event of Default and without demand or notice, Holder
shall have the option to declare the entire balance of principal hereunder,
together with all accrued interest thereon, immediately due and payable and to
exercise all rights and remedies available to it under the Credit Agreement, the
other Loan Documents, at law or in equity.  Upon the occurrence of an Event of
Default (and so long as such Event of Default shall continue), the entire
balance of principal together with all accrued interest thereon shall bear
interest at the Post-Default Rate, and such interest shall be payable on demand.
 No delay or omission on the part of Holder hereof in exercising any right under
this Note or under any of the Loan Documents shall operate as a waiver of such
right.  The application of the Post-Default Rate shall not be interpreted or
deemed to extend any cure period set forth in any Loan Document or otherwise
limit in any way any of Holder's remedies hereunder or thereunder.

9.         Waiver.

(a)       Every person or entity at any time liable for the payment of the
indebtedness evidenced hereby waives diligence, presentment, protest and demand,
notice of protest, dishonor and nonpayment of this Note and expressly agrees
that, without in any way affecting the liability of Borrowers hereunder, Holder
may extend the Final Maturity Date or the time for payment of any installment
due hereunder, accept security, release any party liable hereunder and release
any security hereafter securing this Note.  Any such renewals, extensions or
other actions may be made without notice to or consent of any person or entity
liable for the payment of the indebtedness evidenced hereby.  Borrowers further
waive, to the full extent permitted by law, the right to plead any and all
statutes of limitation as a defense to any demand on this Note, any other Loan
Document or on any security agreement or other agreement now or hereafter
securing this Note.

(b)       Holder shall not by any act of omission or commission be deemed to
waive any of its rights or remedies hereunder unless such waiver be in writing
and signed by an authorized officer of Holder and then only to the extent
specifically set forth therein; a waiver on

3

--------------------------------------------------------------------------------




one occasion shall not be construed as continuing or as a bar to or waiver of
such right or remedy on any other occasion.  All remedies conferred upon Holder
by this Note or any other instrument or agreement connected herewith or related
hereto shall be cumulative and none is exclusive, and such remedies may be
exercised concurrently or consecutively at Holder's option.

10.         Attorneys' Fees.

If this Note is not paid when due or if any Event of Default occurs, Borrowers
promise to pay all costs of enforcement and collection, including, but not
limited to, Holder's attorneys' fees (whether incurred in a third party action
or in an action brought by Holder against Borrowers to enforce its rights under
this Note), whether or not any action or proceeding is brought to enforce the
provisions hereof, including, without limitation, any action or proceeding in
connection with any bankruptcy, insolvency, liquidation, reorganization,
moratorium or other similar proceeding.

11.         Severability.

Every provision of this Note is intended to be severable.  In the event any term
or provision hereof is declared by a court of competent jurisdiction to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.

12.         Interest Rate Limitation.

The provisions of this Note, the Credit Agreement and the other Loan Documents
are hereby expressly limited so that in no contingency or event whatever shall
the amount paid or agreed to be paid to Holder for the use, forbearance or
detention of the sums evidenced by this Note exceed the maximum amount
permissible under applicable law.  If from any circumstance whatever the
performance or fulfillment of any provision of this Note, the Credit Agreement
or any of the other Loan Documents should involve or purport to require any
payment in excess of the limit prescribed by law, then the obligation to be
performed or fulfilled is hereby reduced to the limit of such validity.  In
addition, if, from any circumstance whatever, Holder should ever receive as
interest an amount which would exceed the highest lawful rate under applicable
law, then the amount which would be excessive interest shall be applied as an
optional reduction of principal (or, at Holder's option, be paid over to
Borrowers), and will not be counted as interest.

13.         Headings.

Headings at the beginning of each numbered section of this Note are intended
solely for convenience and are not to be deemed or construed to be a part of
this Note.

14.         Time is of the Essence.

Time is of the essence with respect to all obligations under this Note.

15.         Successors.

This Note and all its provisions, conditions, promises and covenants hereof
shall be binding in accordance with the terms hereof upon Borrowers and their
successors and assigns, provided nothing herein shall be deemed consent to any
assignment restricted or prohibited by

4

--------------------------------------------------------------------------------




the terms of the Credit Agreement.  The obligations of Borrowers hereunder shall
be joint and several.  All of the rights and privileges hereof shall inure to
the benefit of Holder and its successors and assigns.

16.         Choice of Law; Jurisdiction and Venue; Waiver of Jury Trial.

BORROWERS AND HOLDER HAVE AGREED THAT, IN ACCORDANCE WITH SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW, ALL PROVISIONS OF THIS NOTE AND OF THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OF CONFLICTS OF LAW.  FOR
PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS, IN ACCORDANCE WITH SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY CONSENT AND
SUBMIT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK OR IN THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK (COLLECTIVELY, THE "NEW YORK COURTS"), SUCH JURISDICTION TO
BE EXCLUSIVE HEREUNDER EXCEPT IN THOSE CIRCUMSTANCES WHERE THE NEW YORK COURTS
ARE UNABLE TO EXERCISE IN REM JURISDICTION OVER PARTICULAR COLLATERAL, IN WHICH
EVENT THE PARTIES AGREE THAT JURISDICTION SHALL BE PROPER IN THE STATE IN WHICH
SUCH COLLATERAL IS LOCATED.  BORROWERS HEREBY CONSENT THAT THEY MAY BE SERVED
WITH ANY PROCESS OR PAPER BY REGISTERED MAIL OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK IN ACCORDANCE WITH APPLICABLE LAW, SERVICE TO BE
DEEMED EFFECTIVE ON THE EARLIER OF ACTUAL DELIVERY OR FIVE (5) BUSINESS DAYS
AFTER THE FIRST ATTEMPTED DELIVERY IF MAILED TO THE THEN CURRENT ADDRESS FOR
NOTICES TO SUCH BORROWER UNDER THE CREDIT AGREEMENT.  FURTHERMORE, BORROWERS
WAIVE AND AGREE NOT TO ASSERT IN ANY ACTION, SUIT OR PROCEEDING HEREUNDER THAT
THEY ARE NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE NEW YORK COURTS, THAT
THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, OR THAT
VENUE OF THE ACTION, SUIT OR PROCEEDING IN THE NEW YORK COURTS IS IMPROPER.  TO
THE EXTENT THAT A COURT OF COMPETENT JURISDICTION FINDS NEW YORK LAW
INAPPLICABLE WITH RESPECT TO ANY PROVISIONS OF THIS NOTE OR OF THE OTHER LOAN
DOCUMENTS, THEN, AS TO THOSE PROVISIONS ONLY, THE LAWS OF THE JURISDICTIONS
WHERE THE COLLATERAL IS LOCATED SHALL BE DEEMED TO APPLY.  NOTHING IN THIS
SECTION SHALL LIMIT OR RESTRICT THE RIGHT OF HOLDER (1) TO COMMENCE ANY
PROCEEDING IN THE FEDERAL OR STATE COURTS LOCATED IN THE JURISDICTIONS IN WHICH
THE COLLATERAL IS LOCATED TO THE EXTENT HOLDER DETERMINES THAT THE NEW YORK
COURTS MAY NOT BE ABLE TO EXERCISE IN REM JURISDICTION OVER SUCH COLLATERAL OR
DEEMS SUCH PROCEEDING NECESSARY OR ADVISABLE TO PRESERVE RIGHTS OR EXERCISE
REMEDIES AVAILABLE UNDER THIS NOTE OR THE

5

--------------------------------------------------------------------------------




OTHER LOAN DOCUMENTS OR (2) TO ENFORCE ANY AWARDS OR JUDGMENTS OBTAINED
HEREUNDER IN ANY OTHER JURISDICTIONS.  HOLDER AND BORROWERS ACKNOWLEDGE AND
AGREE THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS NOTE OR WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY WOULD BE BASED UPON DIFFICULT AND COMPLEX
ISSUES AND, THEREFORE, THE PARTIES AGREE THAT ANY LAWSUIT ARISING OUT OF ANY
SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.

BORROWERS AND HOLDER HEREBY AGREE THAT THIS PROVISION CONSTITUTES A WRITTEN
CONSENT TO WAIVER OF TRIAL BY JURY PURSUANT TO THE PROVISIONS OF ALL APPLICABLE
LAWS.  EACH BORROWER DOES HEREBY CONSTITUTE AND APPOINT HOLDER ITS TRUE AND
LAWFUL ATTORNEY-IN-FACT, WHICH APPOINTMENT IS COUPLED WITH AN INTEREST, AND
HEREBY AUTHORIZES AND EMPOWERS HOLDER, IN THE NAME, PLACE AND STEAD OF SUCH
BORROWER, TO FILE THIS AGREEMENT WITH THE CLERK OR JUDGE OF ANY COURT OF
COMPETENT JURISDICTION AS A STATUTORY WRITTEN CONSENT TO WAIVER OF TRIAL BY
JURY.




[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Note to be duly executed
and delivered as of the date first set forth above.

BORROWERS:

S SQUARED, L.L.C., an Illinois limited liability company




By: /s/ Scott N. Beck

Name: Scott N. Beck

Title: CEO




ENVERSA COMPANIES LLC, a Texas limited liability company




By: /s/ Scott N. Beck

Name: Scott N. Beck

Title: CEO







7

--------------------------------------------------------------------------------